Citation Nr: 1816344	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  06-08 187	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.

2.  Entitlement to service connection for an acquired psychiatric disorder. 

3.  Entitlement to service connection for a right leg disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from January 1971 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2005 and October 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran initially requested a hearing before the Board.  See January 2005 VA Form 9.  However, the Veteran later informed the VA that he no longer wished to have a hearing.  See February 2010 VA Form 9.  Accordingly, the Board finds that the hearing request is withdrawn.  See 38 C.F.R. § 20.704(d). 

In March 2009, February 2016 and March 2017, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.  The appeals have since returned to the Board.  

In order to encompass all claimed symptoms of a disability, the Board has previously broadened and reframed the issue on appeal to entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, in accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons c. Shinseki, 23 Vet. App. 1 (2009). 


FINDINGS OF FACT

1.  The Veteran's atrial fibrillation had its onset after and is not otherwise related to service. 

2.  The Veteran's acquired psychiatric disorder is etiologically related to service.  

3.  The Veteran's right leg disorder had its onset after and is not otherwise related to service.

CONCLUSIONS OF LAW

1.  The service-connection criteria for atrial fibrillation have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2017).

2.  The service-connection criteria for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2017).

3. The service-connection criteria for a right leg disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  
 
Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

Corroborating evidence of the claimed in-service stressor is not required if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat.  See 38 C.F.R. § 3.304(f)(2).  Absent clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Id. 

Atrial Fibrillation

With regard to a present disability, the Veteran has been treated for atrial fibrillation since 1995 as evidenced by the VA medical center (VAMC) treatment records.  As such, the first Shedden/Caluza element has been met. 

With regard to an in service event or illness, the service treatment records (STRs) are silent as to any treatment or diagnoses of atrial fibrillation.  Upon separation, the Veteran's exit examination was normal.  The Veteran was not treated for atrial fibrillation until over ten years after service in 1995.  Without evidence of atrial fibrillation treatment in service, the second element of Shedden/Caluza is not met.

The Board notes that an April 2011 VA examiner medical opinion, the examiner linked the Veteran's atrial fibrillation to  hypertension.  See April 2011 VA examination.  However, service connection is not warranted on a secondary basis because hypertension is not service connected.  The RO addressed the Veteran's claim for service connection for hypertension in an October 2002 rating decision, finding the criteria for service connection had not been met.  The RO denied reopening of the issue in January 2005, October 2008, and July 2009, and the issue of reopening is not before the Board at this time.  As hypertension has not been found to be service connected, the second element of Wallin has not been met, and service connection for atrial fibrillation cannot be established as secondary to hypertension.    

Accordingly, the Board finds that the weight of the evidence is against finding the Veteran's currently diagnosed atrial fibrillation is related to service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §3.303.  As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board is grateful for the Veteran's honorable service, and this decision in no way detracts from the Veteran's service.  Unfortunately, however, for the reasons and bases discussed above, the competent and probative evidence of record preponderates against a finding that the Veteran's atrial fibrillation is service connected.

Acquired Psychiatric Disorder

As discussed above, the Veteran's claim for service connection for PTSD has been  broadened and reframed on appeal to include entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

The Board begins its analysis of the Veteran's claim with a discussion of the requirements of entitlement to service connection for PTSD.  Under 38 U.S.C. § 4.125, the diagnosis of a mental disorder must conform to, in this case, the DSM-IV.  The preponderance of the evidence, including the October 2010 VA examination, does not show that the Veteran's previous diagnosis of PTSD met the criteria listed in the DSM-IV.

While the Veteran has received previous diagnoses of PTSD, the October 2010 examination, reveals that the treatment providers responsible for the initial diagnosis of PTSD did not adequately discuss the Veteran's PTSD in relation to the requisite diagnostic criteria.  A PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the applicable DSM-IV criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The October 2010 examination report discussed the elements required for a diagnosis of PTSD and opined that the Veteran did not suffer from PTSD.  The record notes the Veteran as reporting a range of symptoms attributed to PTSD during the period on appeal, including irritability, outburst of anger, lack of sleep, nightmares, flashbacks, and isolative behavior, but a key element for a diagnosis of PTSD requires that these symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  As reflected in the October 2010 examination and the Veteran's treatment records, the medical evidence of record does not indicate that the Veteran's symptoms have produced clinically significant distress or impairment.
The report produced as part of the October 2010 VA examination, afforded that the Veteran's symptoms are most appropriately described by a diagnosis of depression.  

However, with regard to a present acquired psychiatric disability generally, the October 2010 VA examiner diagnosed the Veteran with depression.  Further, VAMC treatment records show evidence mental health treatment, which as discussed above, was classified under both PTSD and depression diagnoses.  As such, the first Shedden/Caluza element has been met.

With regard to an in service event or illness, the service treatment records (STRs) are silent as to any treatment or diagnoses for any mental impairments.  Upon separation, the Veteran's psychiatric evaluation was normal.  

In January 2009, the Veteran submitted a statement detailing the missions he took to Cambodia and Laos while stationed in Thailand.  He stated his troop took hostile fire two times and recounted the "horrific things" being done to the villagers, which continue to cause him nightmares.  The Veteran acknowledged there is no record of these missions.  However, the Veteran's military personnel records support that the Veteran worked during his off duty time to train for basic infantry and contributed significantly to upgrading the security posture of his station in Thailand.  Additionally in March 2010, the Veteran submitted a statement that his January 1979 motorcycle accident and subsequent deployment to Germany was a significant stressor during service.  In light of these events, the Board finds the second Shedden/Caluza element has been met.

The remaining question is whether there is a medical nexus between the Veteran's in service events and his currently diagnosed psychiatric disability.  

In support of the Veteran's case, several buddy statements have been submitted by the Veteran's family and friends in October 2008.  All of the statements are consistent in that the Veteran's friends and family have witnessed the Veteran's declining health and increasing mental health symptoms.  Further, they recount that the Veteran has had issues leaving his home alone and suffers from restless nights due to nightmares related to service.  

As discussed, in October 2010, the Veteran was afforded a VA psychiatric examination.  The examiner opined the Veteran's reported symptoms were suggestive of mixed features of anxiety and depression.  The examiner opined the in-service head injury as a result of the 1979 motorcycle accident may have played a role in his depression, but it is not at least as likely as not that the Veteran's depression was due to or aggravated by his head injury.  The examiner was contacted for an addendum opinion in April 2017, however, the examiner declined to make an opinion and instead restated the October 2010 opinion. 

The Board has considered the October 2010 negative nexus opinion, but finds it was inadequate as to the question of nexus as the examiner did not properly consider the Veteran's valid and credible statements regarding his experience in Laos and Cambodia, nor did the examiner consider if the Veteran's depression was related to the incidents surrounding the 1979 accident apart from his head trauma.  Further, the Board notes that this issue has been remanded two times in order to obtain an adequate VA examination.  However, the Veteran's current state of health has prevented him from attending an additional VA examination.

In light of the five buddy statements submitted on the Veteran's behalf and the lack of conflicting evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's acquired psychiatric disorder is related to in service events, including service while in Thailand.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303.  The benefit of the doubt will be conferred in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Having satisfied all elements of service connection, the service-connection claim for an acquired psychiatric disorder is granted.  

Right Leg Disorder

With regard to a present disability, VAMC treatment records dated October 2001 to December 2009 show treatment for right leg pain.  October 2002 and May 2016 VA examiners diagnosed the Veteran with patellofemoral pain syndrome. As such, the first Shedden/Caluza element has been met.

With regard to an in service event or illness, STRs show the Veteran was treated for leg pain in February 1971 and had a right leg laceration and contusions following the January 1979 motorcycle accident.  The November 1981 separation examination did not show any residual right leg conditions.  In light of these treatment records, the Board finds the second Shedden/Caluza element has been met.

Turning to nexus, the record does not contain sufficient evidence to establish a medical nexus between the currently diagnosed leg pain and any incidents during service.  

In May 2016, the Veteran was scheduled for a VA examination for which he failed to report.  After a review of the records, the VA examiner opined it is less likely than not that the Veteran's right leg disorder is related to service.  The examiner provided that the Veteran was claiming service connection for restless leg syndrome, which is not caused by traumatic injuries.  The examiner states there was no evidence of restless leg syndrome in service.  The Board found the May 2016 opinion inadequate and remanded for an additional orthopedic opinion. 

However, the record reflects the Veteran did not appear for his scheduled May 2017 VA examination.  As previously discussed, the duty to assist is a two-way-street. Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Here, the Board finds that VA has met its obligation to assist in the procurement of medical evidence pertinent to the claim.  

Accordingly, the Board finds that the weight of the evidence is against finding the Veteran has a current diagnosis of a right leg disorder, which is related to service. 38 U.S.C. § 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304.  The record does not reflect any positive treatment or opinion evidence to support a nexus.  As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board is grateful for the Veteran's honorable service, and this decision in no way detracts from the Veteran's service.  Unfortunately, however, for the reasons and bases discussed above, the competent and probative evidence of record preponderates against a finding that the Veteran's right leg disorder is service connected.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for atrial fibrillation is denied. 

Entitlement to service connection for an acquired psychiatric disorder is granted.  

Entitlement to service connection for a right leg disorder is denied. 




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


